Citation Nr: 9907325	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  97-29 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to May 
1974.  

This case arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 1997 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), whereby the veteran's claim for 
entitlement to service connection for a hypertension 
disability was denied.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for hypertension has been developed.

2.  The veteran has a hypertension disorder that was incurred 
during service.


CONCLUSION OF LAW

A hypertension disorder was incurred during service.  
38 U.S.C. §§ 1110, 5107 (West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded under 38 U.S.C. § 5107(a) (West 1991 & Supp. 1998).  
He has not alleged that any records of probative value that 
may be obtained, and which have not already been associated 
with his claims folder, are available.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by 
38 U.S.C. § 5107(a) (West 1991 & Supp. 1998), has been 
satisfied.

As indicated above, the veteran contends that his 
hypertension disorder manifested during his active service.  
He specifically contends that he did not have a hypertension 
disorder prior to service.  

The Board finds that the evidence supports his contentions, 
and that service connection for hypertension is appropriate.  

In the instant case, the veteran's service medical records 
(SMRs) show that he was first diagnosed with hypertension 
during his active service.  The report of his entrance 
examination, dated January 1973, shows that his heart was 
clinically evaluated as normal, and that his blood pressure 
reading was recorded as 120/86.  In addition, under the 
summary of defects and diagnoses section of the report, the 
examining physician indicated that "no disqualifying defects 
... were noted ... ."  In the Report of Medical History compiled 
by the veteran in conjunction with his examination, he 
indicated that he did not have, and that he had never had, 
high or low blood pressure.  

A SMR dated August 1973 shows that the veteran manifested 
blurry vision and occasional dizziness.  The record also 
states that the veteran was turned down three times at his 
induction center and disqualified on the basis of high blood 
pressure.  An additional note states that the veteran's 
induction exam "one year ago" revealed "high blood 
pressure" readings, but that he "was taken anyway when he 
volunteered."  That record also shows that his father had 
"very high blood pressure."  The note continues that the 
veteran had a sitting blood pressure of 136/110 in the right 
arm, and one of 140/108 in the left.  The impression lists an 
"[elevated] blood pressure, mild, questionable related to 
[family history], [rule out] right ventricular hypertrophy, 
tricuspid valve stenosis or infundibular stenosis."  A 
consultation sheet dated September 1973 indicated that the 
veteran had hypertension and requested further examinations.  
The impression of the consultation examination was 
"essential hypertension."  A record dated October 1973 
shows that the veteran's blood pressure reading was 140/100, 
that he was prescribed medication, and that he was to be 
scheduled for a diet consultation.  

The report from his separation examination, dated March 1974, 
shows that his blood pressure was recorded as 128/72, and 
does not comment on his hypertension disorder.  However, the 
Report of Medical History compiled by the veteran in 
conjunction with that examination shows that he did have, or 
had had, high or low blood pressure.  Under the physician's 
summary of that report, the examiner states that the veteran 
had elevated blood pressure in September 1973, and that a 
five day blood pressure check showed a near normal study with 
no probable limitations.   

The medical evidence subsequent to service clearly shows that 
the veteran still manifests a hypertension disorder.  The 
veteran's private treatment records show that he is being 
treated for high blood pressure.  

As the veteran's hypertension is a chronic disease that was 
established during service, see 38 C.F.R. § 3.303(b), the 
question that must accordingly be resolved by the Board is 
whether the veteran was in sound condition when examined for 
service, that is, whether the presumption of soundness stands 
or is rebutted.  See 38 U.S.C. § 1153 (West 1991 & Supp 
1998); 38 C.F.R. § 3.304(b) (1998).

Governing statutes and regulations stipulate that a veteran 
is presumed to be in sound condition when he enters service, 
other than for defects noted on his service entrance 
examination.  This presumption, however, is rebuttable upon a 
showing, by means of clear and unmistakable evidence, that 
the defect in question had existed prior to entrance into 
service.  38 U.S.C. §§ 1111, 1137 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.304(b) (1998). 

The Board is cognizant of the SMR which purports that the 
veteran was turned down three times at his induction center 
and disqualified because of high blood pressure, that his 
induction exam one year ago revealed high blood pressure 
readings, but that he "was taken anyway when he 
volunteered," and of the apparent discrepancy in the record.  
That is, there is no record of previous induction 
examinations for the veteran; his enlistment exam was eight 
months prior to the recording of the SMR above, not one year; 
and his enlistment examination report does not show that 
hypertension was diagnosed, or that high blood pressure was 
recorded, as the SMR states occurred.  

The Board notes that the veteran, when asked about this 
matter at both his local hearing at the RO and at his 
personal hearing by the undersigned Member of the Board, 
stated that he recalled reporting that his father had been 
turned down three times for military service because of high 
blood pressure, but that he had never made those statements 
about himself, and that he had never before been rejected for 
military service.  

The Board finds the veteran's testimony particularly 
persuasive in light of the other inaccuracies in the SMR 
above.  In addition, the Board must point out that just as 
the veteran is not capable of providing a competent medical 
diagnosis in support of his claim, see Espiritu v. Derwinski, 
2 Vet.App. 492 (1992), he is not competent to provide a 
medical diagnosis that serves to disallow his claim.  

As there is no other medical evidence to show that the 
veteran manifested hypertension prior to his entry into 
active service, that is, the preponderance of evidence is not 
against his claim, he is presumed sound at the time of entry, 
and his claim for service connection for hypertension is 
granted.  



ORDER

Entitlement to service connection for a hypertension disorder 
is granted.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

- 5 -


- 1 -


